DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-11 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, lines 6-7, it appears the phrase “the fixed portion” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, the phrase “the second protruding portion of the first movable portion” lacks antecedent basis and is indefinite.  There is no claiming of a second protruding portion for the first movable portion.  There is a claiming of a second protruding portion for the second movable portion in lines 4-5 of this claim.  Does one mean the first movable portion having the second protruding portion in lieu of the second movable portion?  Please clarify.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/025744 (Kamda et al.).
With regards to claim 1, as best understood due to the 112, 2nd paragraph rejection, Kamada et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18b, an inertial sensor 10A comprising a substrate 21; a movable body 11 that swings around a swing axis 15 along a Y-axis (paragraphs [0043],[0044]; Figure 1); the movable body 11 comprising a first movable portion 17 having a first protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side right region of the first movable portion 17 facing the bottom-side right stopper 18 in Figure 1 is considered as this first protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body and the frame as illustrated in Figure 5a) and a second movable portion 16 having a second protruding portion 42 (e.g. not illustrated in Figure 1 but the top-side left region of the first movable portion 17 facing 
With regards to claim 2, as best understood due to the 112, 2nd paragraph rejection, Kamada et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18b, an inertial sensor 10A comprising a substrate 21; a movable body 11 that swings around a swing axis 15 along a Y-axis (paragraphs [0043],[0044]; Figure 1); the movable body 11 comprising a first movable portion 17 having a first protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side right region of the first movable portion 17 facing the bottom-side right stopper 18 in Figure 1 is considered as this first protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body and the frame as illustrated in Figure 5a) and a second movable portion 16 having a second protruding portion 42 (e.g. not illustrated in Figure 1 but the bottom-side left region of the first movable portion 17 facing the bottom-side middle stopper 18 in Figure 1 is considered as this second protruding portion since as disclosed in paragraph [0066] that a protruding portion 42 can be formed on the movable body and the frame as illustrated in Figure 5a.  NOTE: in order for the sensor to meet the requirement of the movable body coming in contact with the second stopper prior to the first stopper as claimed, the examiner is considering the first movable portion having the second protruding portion in lieu of the second movable portion as presently claimed); the swing axis 15 being interposed between the first movable portion 17 and the second movable portion 16 (as observed in Figure 1); a fixed portion 13 that supports the movable body and is fixed to the substrate (paragraph [0042]; Figure 1); a plurality of stoppers 18 (e.g. ten stoppers in Figure 1) 
With regards to claim 3, Kamada et al. further discloses a beam 14 that couples the fixed portion 13 and the movable body 11 such that the beam has a thickness in a direction along the 
	With regards to claim 4, Kamada et al. further discloses each of the first stopper 18 and the second stopper 18 is provided in plural along the Y-axis (e.g. three top-side stoppers 18 and three bottom-side stoppers 18 along the Y-axis as observed in Figure 1).
	With regards to claim 5, Kamada et al. further discloses the stopper 18 includes a third stopper 18 (e.g. left-side top stopper 18 in Figure 1) that faces the movable body 11 along the X-axis (e.g. two left-side stoppers 18 and two right-side stoppers 18 along the X-axis as observed in Figure 1).
	With regards to claim 6, Kamada et al. further discloses each of the first stopper 18 and the second stopper 18 is positioned outside the movable body.  (See, as observed in Figure 1).
With regards to claim 8, Kamada et al. further discloses one of the first stopper 18 and the second stopper 18v9 is positioned outside the movable body and the other is positioned inside the movable body (e.g. stopper 18 is outside the movable body while stopper 18v9 is inside the movable body.  NOTE: as observed in Figure 12 of Kamada et al. which is similar to Figure 3 of Instant application where the first stopper 41 is outside and the second stopper 42 is inside).
	With regards to claim 9, Kamada et al. further discloses the movable body 11 includes a first movable portion 17 and a second movable portion 16 that are disposed with the swing axis 15 interposed therebetween and have different rotational moments around the swing axis; a first fixed detection electrode 23 that is disposed on the substrate and faces the first movable portion; a second fixed detection electrode 22 that is disposed on the substrate and faces the second movable portion.  (See, paragraphs [0045],[0046]; Figures 1,2).
With regards to claims 10-11, Tanaka further discloses an electronic device (e.g. Figure 12) or a vehicle 1500 (e.g. Figures 13) comprising the inertial sensor; a control circuit 1440,1508 that performs control based on a detection signal output.  (See, paragraphs [0165] to [0171]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0252744 (Kamada et al.) in view of U.S. Patent Application Publication 2004/0129077 (Franz et al.).
With regards to claim 7, Kamada et al. does not discloses each of the first stopper and the second stopper is positioned inside the movable body.
Franz et al. discloses a sensor comprising, as illustrated in Figures 1-5, an inertial sensor (e.g. the system as illustrated in Figures 3,5); a substrate (not illustrated; paragraph [0021]); a movable body 1 that swings around a swing axis along a Y-axis; a fixed portion (not label but the central block element connected to the spring 2 is this fixed portion in Figures 3,5) that supports the movable body and is fixed to the substrate; a stopper 51,52 that is fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body; a first stopper 51; a second stopper 52 such that each of the first stopper and the second stopper is positioned inside the movable body 1 (paragraph [0034]; Figure 5).  (See, paragraphs [0021] to [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each of the first stopper and the second stopper is positioned inside the movable body as suggested by Franz et al. in lieu of the stopper configurations taught in the system of .

Response to Amendment
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861